          Case 1:19-mc-00034-BAH Document 2 Filed 03/13/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


IN RE REQUEST FOR EXEMPTION FROM                           Misc. Action No. 19-34 (BAH)
ELECTRONIC PUBLIC ACCESS FEES BY
THOMAS X. KOTAB                                            Chief Judge Beryl A. Howell




                                              ORDER

       This Miscellaneous matter is before the Court upon the request by Thomas X. Kotab for

exemption from the fees imposed by the Electronic Public Access Fee Schedule adopted by the

Judicial Conference of the United States Courts. See Electronic Public Access Fee Schedule,

JUDICIAL CONFERENCE (Aug. 2, 2017), https://www.uscourts.gov/services-forms/fees/electronic-

public-access-fee-schedule (“Fee Schedule”). Specifically, Mr. Kotab submitted a letter seeking

a discretionary Public Access to Court Electronic Records (“PACER”) fee exemption for charges

incurred when downloading electronic files maintained in the United States District Court for the

District of Columbia, in three case files that he identifies as “Nio, Kirwa and Calixto.” PACER

Fee Exemption Request at 1 (italicization added), ECF No. 1.

       The Judicial Conference’s Fee Schedule provides requirements for “Discretionary Fee

Exemptions.” See Fee Schedule ¶ 9. First, discretionary fee exemptions are available to “certain

persons or classes of persons,” such as “indigents” and “pro bono attorneys” who do not “have

the ability to pay the statutorily established access fee.” Id. Second, the Court “must find” that

“those seeking an exemption have demonstrated that an exemption is necessary in order to avoid

unreasonable burdens and to promote public access to information.” Id. Third, “the user

receiving the exemption must agree not to sell the data obtained as a result . . . unless expressly
          Case 1:19-mc-00034-BAH Document 2 Filed 03/13/19 Page 2 of 2



authorized by the court.” Id. Fourth, an exemption may be granted only for “a definite period of

time” and “should be limited in scope.” Id.

       Here, the Court finds that Mr. Kotab has not demonstrated his eligibility for a fee

exemption. Although Mr. Kotab’s request is limited in scope to three case files in this Court,

Mr. Kotab’s letter does not include information showing that his request meets the Fee

Schedule’s other requirements. For example, Mr. Kotab’s letter does not indicate that he is

indigent or a pro bono attorney lacking the ability to pay the statutorily established access fee,

that a fee exemption is needed to avoid unreasonable burdens, that Mr. Kotab agrees not to sell

data obtained through an exemption, and that the exemption is sought for a definite time period.

       Accordingly, for the reasons set forth in this Order, it is hereby

       ORDERED that Mr. Kotab’s PACER Fee Exemption Request, ECF No. 1, is DENIED

without prejudice; and it is further

       ORDERED that the Clerk of the Court shall send a copy of this Order to the PACER

Service Center; and it is further

       ORDERED that the Clerk of the Court is directed to close this case.

       SO ORDERED.

       Date: March 13, 2019



                                                      _________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge
